DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims 1-20 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yussouff et al (US Publication No. 2015/0089035 A1).
With respect to claim 1, Yussouff teaches a method for a network-based media processing (NBMP) system comprising a first entity (media processing platform 103) and a second entity (client) that each include at least one processor, the method comprising: receiving, by the first entity of the NBMP system from the second entity of the NBMP system, a request, including a parameter having a value, to perform an action with the first entity by using the value of the parameter (paragraph 0028; 0029; 0044-0048 disclose media processing platform 103 receiving a request for performing operations on a media content item including parameter list to process the media content item); and transmitting, by the first entity of the NBMP system to the second entity, an acknowledgement that indicates whether the value of the parameter is accepted by the first entity to perform the action (paragraph 0028; 0029; 0044-

With respect to claim 2, Yussouff teaches wherein the acknowledgement transmitted to the second entity indicates that the value is accepted for use with the parameter to perform the action (paragraph 0028; 0029; 0044-0048 disclose sending the validated parameter list).

With respect to claim 3, Yussouff teaches wherein the acknowledgement transmitted to the second entity indicates that the value of the parameter was not accepted by the first entity (paragraph 0028; 0029; 0044-0048 disclose validating some of the parameter list from the master list).

With respect to claim 4, Yussouff teaches wherein the acknowledgement transmitted to the second entity indicates that the parameter is not supported by the first entity (paragraph 0028; 0029; 0044-0048 disclose validating some of the parameter list from the master list).

With respect to claim 5, Yussouff teaches wherein the acknowledgement transmitted to the second entity indicates that the parameter for use by the first entity has been allocated a specified amount (paragraph 0028; 0029; 0044-0048; Fig. 4D disclose validating some of the parameter list from the master list).

With respect to claim 6, Yussouff teaches wherein the acknowledgement transmitted to the second entity includes a top level acknowledgement that indicates whether all values of all parameters of the request, including the value of the parameter, are accepted by the first entity (paragraph 0029-0030).



With respect to claim 8, Yussouff teaches wherein the request received by the first entity includes a descriptor that includes the parameter having the value, and the acknowledgement transmitted to the second entity includes a parameter level acknowledgement that indicates whether the value of the parameter of the descriptor is accepted by the first entity or whether the parameter is supported by the first entity (paragraph 0028-0030; 0044-0048).

With respect to claim 9, Yussouff teaches wherein the first entity comprises an NBMP workflow manager (media core platform 103) and the second entity comprises an NBMP source (client), the NBMP source transmits the request as a request to the NBMP workflow manager to create a workflow, the workflow to be performed by at least one media processing entity that comprises at least one processor and that is configured to process media for display (paragraph 0041), and the NBMP workflow manager configured to create the workflow and cause the at least one media processing entity to perform the workflow (paragraph 0027-0030; 0044-0048).

With respect to claim 10, Yussouff teaches wherein the first entity comprises a media processing entity (network element) and the second entity comprises an NBMP workflow manager, the NBMP workflow manager transmits the request as a request to the media processing entity to perform processing of media in a predetermined manner (paragraph 0037), and the media processing entity configured to perform the processing of the media (paragraph 0027-0030; 0044-0048).



The limitations of claim 12 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

The limitations of claim 13 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

The limitations of claim 14 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

The limitations of claim 15 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

The limitations of claim 16 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

The limitations of claim 17 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

The limitations of claim 18 are rejected in the analysis of claim 9 above, and the claim is rejected on that basis.

The limitations of claim 19 are rejected in the analysis of claim 10 above, and the claim is rejected on that basis.
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914.  The examiner can normally be reached on Monday-Friday 8:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        
3/27/2021